 

Exhibit 10.2

 

AMENDMENT TO PARTICIPANT AGREEMENTS

 

This Amendment dated September 30, 2020 amends Attachment A to the currently
effective Participant Agreements and any amendments thereto (collectively, the
“Agreements”), entered into by and among Invesco Capital Management LLC
(formerly, Invesco PowerShares Capital Management LLC) (“Invesco”), each
Authorized Participant identified in Schedule A to this Amendment, and one or
more of the following entities:

 

•

Invesco DB Commodity Index Tracking Fund (formerly, PowerShares DB Commodity
Index Tracking Fund) (agreements with such entity are referred to herein as the
“DBC Agreement”);

 

•

Invesco DB G10 Currency Harvest Fund (formerly, PowerShares DB G10 Currency
Harvest Fund) (agreements with such entity are referred to herein as the “DBV
Agreement”);

 

•

Invesco DB US Dollar Index Trust (formerly, PowerShares DB US Dollar Index
Trust), with respect to each of Invesco DB US Dollar Index Bullish Fund
(formerly, PowerShares DB US Dollar Index Bullish Fund) and Invesco DB US Dollar
Index Bearish Fund (formerly, PowerShares DB US Dollar Index Bearish Fund)
(agreements with such entity are referred to herein as the “DXY Agreement”); and

 

•

Invesco DB Multi-Sector Commodity Trust (formerly, PowerShares DB Multi-Sector
Commodity Trust), with respect to each of Invesco DB Energy Fund (formerly,
PowerShares DB Energy Fund), Invesco DB Oil Fund (formerly, PowerShares DB Oil
Fund), Invesco DB Precious Metals Fund (formerly, PowerShares DB Precious Metals
Fund), Invesco DB Gold Fund (formerly, PowerShares DB Gold Fund), Invesco DB
Silver Fund (formerly, PowerShares DB Silver Fund), Invesco DB Base Metals Fund
(formerly, PowerShares DB Base Metals Fund), and Invesco DB Agriculture Fund
(formerly, PowerShares DB Agriculture Fund), and Invesco (agreements with such
entity are referred to herein as the “Multi-Sector Agreement”);

Capitalized terms not otherwise defined herein are used herein as defined in the
Agreements.

Pursuant to Section 16(a) of the Agreements, Invesco and each entity identified
above hereby amend Attachment A to the Agreements as follows, effective as of
market open on November 2, 2020:

The first paragraph of the section of Attachment A to the Agreements entitled
“Scope of Procedures and Overview” is hereby deleted in its entirety and
replaced with the following (as applicable):

For the DBC Agreement:  “This Attachment A to the Participant Agreement (the
“Participant Agreement”) supplements the Participant Agreement, the Prospectus
and the Trust Agreement (as defined below) with respect to the procedures (the
“Procedures”) to be used in processing (1) a creation order for the creation of
one or

1

 

--------------------------------------------------------------------------------

 

more Baskets (as defined below) (“Creation Order”) of Shares of Invesco DB
Commodity Index Tracking Fund (the “Trust”) and a (2) redemption order for the
redemption of one or more Baskets (as defined below) (“Redemption Order”) of
Shares of the Trust.  Shares may be created or redeemed only in blocks of Shares
(each such block, a “Basket”) for the Trust, with the size of each Basket
determined by the Managing Owner (defined below) and as set forth in the
Prospectus for the Trust currently in effect at the time of such creation or
redemption.  The current size of each Basket is 100,000 Shares.”

For the DBV Agreement:  “This Attachment A to the Participant Agreement (the
“Participant Agreement”) supplements the Participant Agreement, the Prospectus
and the Trust Agreement (as defined below) with respect to the procedures (the
“Procedures”) to be used in processing (1) a creation order for the creation of
one or more Baskets (as defined below) (“Creation Order”) of Shares of Invesco
DB G10 Currency Harvest Fund (the “Trust”) and a (2) redemption order for the
redemption of one or more Baskets (as defined below) (“Redemption Order”) of
Shares of the Trust.  Shares may be created or redeemed only in blocks of Shares
(each such block, a “Basket”) for the Trust, with the size of each Basket
determined by the Managing Owner (defined below) and as set forth in the
Prospectus for the Trust currently in effect at the time of such creation or
redemption.  The current size of each Basket is 100,000 Shares.”

For the DXY Agreement:  “This Attachment A to the Participant Agreement (the
“Participant Agreement”) supplements the Participant Agreement, the Prospectus
and the Trust Agreement (as defined below) with respect to the procedures (the
“Procedures”) to be used in processing (1) a creation order for the creation of
one or more Baskets (as defined below) (“Creation Order”) of Shares of Invesco
DB US Dollar Index Bullish Fund and Invesco DB US Dollar Index Bearish Fund
(each, a “Fund,” collectively, the “Funds”)  and a (2) redemption order for the
redemption of one or more Baskets (as defined below) (“Redemption Order”) of
Shares of the Trust.  Shares may be created or redeemed only in blocks of Shares
(each such block, a “Basket”) for the Trust, with the size of each Basket
determined by the Managing Owner (defined below) and as set forth in the
Prospectus for the Trust currently in effect at the time of such creation or
redemption.  The current size of each Basket is 100,000 Shares.”

For the Multi-Sector Agreement:  “This Attachment A to the Participant Agreement
(the “Participant Agreement”) supplements the Participant Agreement, the
Prospectus and the Trust Agreement (as defined below) with respect to the
procedures (the “Procedures”) to be used in processing (1) a creation order for
the creation of one or more Baskets (as defined below) (“Creation Order”) of
Shares of Invesco DB Energy Fund, Invesco DB Oil Fund, Invesco DB Precious
Metals Fund, Invesco DB Gold Fund, Invesco DB Silver Fund, Invesco DB Base
Metals Fund, and Invesco DB Agriculture Fund (each, a “Fund,” collectively, the
“Funds”)  and a (2) redemption order for the redemption of one or more Baskets
(as defined below) (“Redemption Order”) of Shares of the Trust.  Shares may be
created or redeemed only in blocks of Shares (each such block, a “Basket”) for
the Trust, with the size of each Basket

2

 

--------------------------------------------------------------------------------

 

determined by the Managing Owner (defined below) and as set forth in the
Prospectus for the Trust currently in effect at the time of such creation or
redemption.  The current size of each Basket is 100,000 Shares.”

 

[signatures to follow]




3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the duly authorized representatives of the below parties
hereto have executed this Amendment, as of the date first set forth above.

INVESCO CAPITAL MANAGEMENT LLC

By: /s/ Anna Paglia

Name: Anna Paglia

Title: Chief Executive Officer

INVESCO DB COMMODITY INDEX TRACKING FUND

By Invesco Capital Management LLC

As Managing Owner of Invesco DB Commodity Index Tracking Fund

By: /s/ Anna Paglia

Name: Anna Paglia

Title: Chief Executive Officer

 

INVESCO DB G10 CURRENCY HARVEST FUND

By Invesco Capital Management LLC

As Managing Owner of Invesco DB G10 Currency Harvest Fund

By: /s/ Anna Paglia

Name: Anna Paglia

Title: Chief Executive Officer

4

 

--------------------------------------------------------------------------------

 

INVESCO DB US DOLLAR INDEX TRUST, with respect to INVESCO DB US DOLLAR INDEX
BULLISH FUND

By Invesco Capital Management LLC

As Managing Owner of Invesco DB US Dollar Index Bullish Fund

By: /s/ Anna Paglia

Name: Anna Paglia

Title: Chief Executive Officer

INVESCO DB US DOLLAR INDEX TRUST, with respect to INVESCO DB US DOLLAR INDEX
BEARISH FUND

By Invesco Capital Management LLC

As Managing Owner of Invesco DB US Dollar Index Bearish Fund

By: /s/ Anna Paglia

Name: Anna Paglia

Title: Chief Executive Officer

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to INVESCO DB AGRICULTURE
FUND

By Invesco Capital Management LLC

As Managing Owner of Invesco DB Agriculture Fund

By: /s/ Anna Paglia

Name: Anna Paglia

Title: Chief Executive Officer

5

 

--------------------------------------------------------------------------------

 

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to INVESCO DB BASE METALS
FUND

By Invesco Capital Management LLC

As Managing Owner of Invesco DB Base Metals Fund

By: /s/ Anna Paglia

Name: Anna Paglia

Title: Chief Executive Officer

 

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to INVESCO DB ENERGY FUND

By Invesco Capital Management LLC

As Managing Owner of Invesco DB Energy Fund

By: /s/ Anna Paglia

Name: Anna Paglia

Title: Chief Executive Officer

 

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to INVESCO DB GOLD FUND

By Invesco Capital Management LLC

As Managing Owner of Invesco DB Gold Fund

By: /s/ Anna Paglia

Name: Anna Paglia

Title: Chief Executive Officer

 

6

 

--------------------------------------------------------------------------------

 

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to INVESCO DB OIL FUND

By Invesco Capital Management LLC

As Managing Owner of Invesco DB Oil Fund

By: /s/ Anna Paglia

Name: Anna Paglia

Title: Chief Executive Officer

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to INVESCO DB PRECIOUS
METALS FUND

By Invesco Capital Management LLC

As Managing Owner of Invesco DB Precious Metals Fund

By: /s/ Anna Paglia

Name: Anna Paglia

Title: Chief Executive Officer

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to INVESCO DB SILVER FUND

By Invesco Capital Management LLC

As Managing Owner of Invesco DB Silver Fund

By: /s/ Anna Paglia

Name: Anna Paglia

Title: Chief Executive Officer




7

 

--------------------------------------------------------------------------------

 

APPENDIX A

The following Participant Agreements are hereby amended as stated in the above
Amendment:

Authorized Participant

ABN AMRO Clearing Chicago LLC

Bank of America Merrill Lynch

BMO Capital Markets Corp.

BNP Paribas Securities Corp.

CantorFitzgerald & Co.

Citadel Securities LLC

Citigroup Global Markets Inc.

Credit Suisse Securities (USA) LLC

Deutsche Bank Securities Inc.

Goldman Sachs & Co.

Goldman Sachs Execution & Clearing LP

Interactive Brokers LLC

J.P. Morgan Securities Inc.

Jefferies LLC

Merrill Lynch Professional Clearing Corp.

Morgan Stanley & Co. LLC

Normura Securities International Inc.

RBC Capital Markets LLC

SG Americas Securities LLC

UBS Securities LLC

Virtu Americas LLC

Virtu Financial Capital Markets LLC

 

 

 

 

8

 